DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 6/30/21.  Claims 1-18 were pending in the previous action.  No claims have been cancelled. No new claims have been added.  No claims have been amended. Accordingly, claims 1-18 have been examined and are pending.

Priority
This application claims priority under 35 USC 371, 03/24/2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Claims 1 - 18 are entitled to a priority filing date of 03/24/2017


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arnison ( US 2013/0311180 A1)  in view of Roskind et al  (US 2014/0281032 A1) further in view of Shaowei
Regarding Claim 1 Arnison teaches a network access method for speech recognition service based on artificial intelligence, comprising:
accessing to the speech recognition service via the available IP address … wherein the speech recognition service is configured to recognize a speech in the speech recognition request (Arnison: [0095]-[0096]; [0105] – [0108] ref FIG 4) 
Arnison does not explicitly teach:
(i) judging whether there is available IP address information in an IP buffer module when a speech recognition request is received, wherein the IP buffer module is configured to buffer IP address information used for a speech recognition performed successfully last time [and]  accessing to the speech recognition service via the available IP address … 
(ii)  performing an identity authentication on the available IP address information after it is judged there is the available IP address information in the IP buffer module  
wherein the identity authentication verifies that the available IP address information is an IP address of the speech recognition service;
Roskind teaches: 
 (i) judging whether there is available IP address information in an IP buffer module when a [speech recognition] request is received (Roskind:, [0023]; [0036]-[0039] ref FIG 2 - client DNS resolution based on requested URL)  wherein the IP buffer module is configured to buffer IP address information used for a speech recognition performed successfully last time (Roskind: [0025] ref FIG 1; [0046] ref FIG 3; [0053]-[0054] ref FIG 4) 

 (ii) performing an identity authentication on the available IP address information after it is judged there is the available IP address information in the IP buffer module   (Roskind: [0023] ; [0036]-[0039] ref FIG 2 client DNS resolution module performs local DNS table lookup based on requested URL)  wherein the identity authentication verifies that the available IP address information is an IP address of the [speech recognition] service (Roskind:[0027]-[0028], [0046] server verification)	
(ii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roskind re: verifying the server IP address stored by client DNS resolver with those of Arnison re: storing of “interaction lists” for “future voice interaction” (Arnison: [0120])   so that “a malicious server cannot cause an incorrect or suboptimal IP address set of the DNS resolution to be stored on the client computing device” (Roskind:[0046])
Roskind suggests but does not explicitly teach:
(ii) performing an identity authentication on the available IP address information after it is judged there is the available IP address information in the IP buffer module   (Roskind: [0023] ; [0036]-[0039] ref FIG 2 client DNS resolution module (116 of FIG 1) performs local DNS table lookup (i.e. using DNS Lookup Table 101 of FIG 1) based on requested URL)
Shaowei teaches:
after it is judged there is the available IP address information in the IP buffer module   (Shaowei: Abstract: “locally-cached DNS items …. are used for performing network access … within the time to live according to an IP address corresponding to the domain name” of the DNS item.; p. 3  When an access request is initiated to the domain name, the DNS item cached locally is queried; “if domain name exists and the life span of correspondence is not overtime, then access to network  is carried out in corresponding according to domain name IP address” of the DNS item) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaowei re: use of server domain name and IP address information that is locally cached (i.e. “in the IP buffer module”) “when an access request is initiated to the domain name” , with those of Arnison re: accessing the speech recognition service “to improve the speed of carrying out access to networks based on DNS cache” (Shaowei: p. 2 Summary of the Invention)
Claims 10 and 18 do not teach or define any new limitations above claim 1. Therefore similar reasons for rejection apply. 
Regarding Claim 2, Arnison teaches the network access method according to claim 1, including performing the identity authentication on the available IP address information (Arnison: [0095]-[0096]; [0105] – [0108] ref FIG 4) 
Arnison does not explicitly teach: 
performing a DNS parsing on the speech recognition request if there is no available IP address information in the IP buffer module; performing the identity 
Roskind teaches:
performing a DNS parsing on the speech recognition request if there is no available IP address information in the IP buffer module; performing the identity authentication on the available IP address information acquired by performing the DNS parsing on the [speech recognition] request (Roskind: [0025] ref FIG 1; [0046] ref FIG 3; [0053]-[0054] ref FIG 4); [and]  acquiring back-up IP address information from a back-up IP list when the DNS parsing is failed, wherein the [speech recognition] service is accessed via the back-up IP address information passing the identity authentication (Roskind: [0054], 440 of FIG 4 – IP address not in the “first” (buffered) address set) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roskind re: identity authentication using DNS and acquiring back-up IP address information for future buffering of the server IP address with those of Arnison re: identity authentication since Roskind explicitly teaches performing identity authentication in this manner and buffering IP address allows for faster connection to this address on future requests. 
Claim 11 does not teach or define any new limitations above claim 2. Therefore similar reasons for rejection apply. 
Regarding Claim 3, Arnison teaches the network access method according to claim 1, including performing the identity authentication on the available IP address information (Arnison: [0095]-[0096]; [0105] – [0108] ref FIG 4) 
Arnison does not explicitly teach:

Roskind teaches:
acquiring the back-up IP address information from the back-up IP list when the available IP address information fails to pass the identity authentication, wherein the speech recognition service is accessed via the back-up IP address information passing the identity authentication (Roskind: [0054], 440 of FIG 4 – IP address not in the “first” (buffered) address set)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roskind re: acquiring back-up IP address information for future IP address buffering with those of Arnison re: establishing speech server connections since Roskind explicitly teaches acquiring IP address information for access the server in this manner and since future ip address buffering allows for faster connection to this address on future requests. 
Regarding Claim 4, Arnison teaches the network access method according to claim 3, including performing the identity authentication on the available IP address information (Arnison: [0095]-[0096]; [0105] – [0108] ref FIG 4) 
Arnison does not explicitly teach:
acquiring the back-up IP address information from the back-up IP list when the available IP address information fails to pass the identity authentication, wherein the 
Roskind teaches:
acquiring the back-up IP address information from the back-up IP list when the available IP address information fails to pass the identity authentication, wherein the speech recognition service is accessed via the back-up IP address information passing the identity authentication (Roskind: [0054], 440 of FIG 4 – IP address not in the “first” (buffered) address set)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roskind re: acquiring back-up IP address information for future IP address buffering with those of Arnison re: establishing speech server connections since Roskind explicitly teaches performing identity authentication in this manner and since future ip address buffering allows for faster connection to this address on future requests. 
Claim 12 does not teach or define any new limitations above claim 4. Therefore similar reasons for rejection apply. 
Regarding Claim 5, Arnison  teaches the network access method according to claim 1, including performing the identity authentication on the available IP address information (Arnison: [0095]-[0096]; [0105] – [0108] ref FIG 4) 
Arnison does not explicitly teach:
wherein an HTTPS protocol is used in a network communication for the speech recognition service for interacting, and performing an identity authentication on the 
Roskind teaches:
wherein an HTTPS protocol is used in a network communication for the [speech recognition] service for interacting, and performing an identity authentication on the available IP address information comprises: performing the identity authentication on the available IP address information based on the HTTPS protocol. (Roskind: [0027]-[0028]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roskind re: identity authentication using DNS and acquiring back-up IP address information for future buffering of the server IP address with those of Arnison re: identity authentication since Roskind explicitly teaches performing identity authentication in this manner and in order to “verif[y] that the client computing device … has a secure connection” to the server (Roskind: [0027])
Claim 13 does not teach or define any new limitations above claim 5. Therefore similar reasons for rejection apply. 
Regarding Claim 6, Arnison teaches the network access method according to claim 1, including recognizing the speech request 
Arnison does not explicitly teach:
wherein after the speech recognition service recognizes the speech in the speech recognition request, the network access method comprises: updating IP address information of a current speech recognition service into the IP buffer module
Roskind teaches
wherein after the speech recognition service recognizes the speech in the speech recognition request, the network access method comprises: updating IP address information of a current speech recognition service into the IP buffer module. (Roskind: [0054], 440 of FIG 4 – IP address not in the “first” (buffered) address set)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roskind re updating IP address information to be used as “future IP address” buffer with those of Arnison re: establishing speech server connections since Roskind explicitly teaches performing buffer updates in this manner and since future IP address buffering allows for faster connection to this address on future requests. 
Claim 14 does not teach or define any new limitations above claim 6. Therefore similar reasons for rejection apply. 
Claim 7, Arnison / Roskind  teaches the network access method according to claim 1,  including judging whether there is available IP address information in an IP buffer module as discussed re: claim 1
Arnison, and Roskind do not explicitly teach: 
 (i) judging whether a time period between a timestamp of IP address information buffered by the IP buffer module and a current time is less than or equal to a preset threshold [and]
(ii) judging whether a network access manner for the speech recognition service corresponding to the IP address information buffered is same as a network access manner of a current speech recognition service
Shaowei teaches:
Shaowei: Abstract: “locally-cached DNS items …. are used for performing network access on the terminal within the time to live according to an IP address corresponding to the domain name” of the DNS item.; p. 3  When an access request is initiated to the domain name, the DNS item cached locally is queried; “if domain name exists and the life span of correspondence is not overtime, then access to network  is carried out in corresponding according to domain name IP address” of the DNS item ) 
(ii) judging whether a network access manner for the speech recognition service corresponding to the IP address information buffered is same as a network access manner of a current speech recognition service (p. 3  When an access request is initiated to the domain name, the DNS item cached locally is queried; “if domain name exists and the life span of correspondence is not overtime, then access to network  is carried out in corresponding according to domain name IP address” of the DNS item; )  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shaowei re: use of locally cached server domain name and IP address information with those of Arnison re: accessing the speech recognition service “to improve the speed of carrying out access to networks based on DNS cache” (Shaowei: p. 2 Summary of the Invention) 
Claim 15 does not teach or define any new limitations above claim 7. Therefore similar reasons for rejection apply. 
Regarding Claim 8, Arnison teaches the network access method according to claim 7, wherein network access manner comprises at least of a WiFi network and a mobile data network (Arnison: [0086] Ref. FIG1; [0104] Ref. FIG 4) 
Claim 16 does not teach or define any new limitations above claim 8. Therefore similar reasons for rejection apply. 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arnison, Roskind and Shaowei  in view of McCarty (US 2013/0179573 A1) 
Regarding Claim 9, Arnison teaches the network access method according to claim 2, use of available IP address information (Arnison: [0095]-[0096]; [0105] – [0108] ref FIG 4) and Roskind teaches use of back-up IP address information (Roskind: [0054], 440 of FIG 4 – IP address not in the “first” (buffered) address set)  as discussed re: claim 2. 
Arnison, Roskind and Shaowei do not explicitly teach
wherein the back-up IP address information is information on a border gateway protocol IP.
McCarty teaches:
wherein the back-up IP address information is information on a border gateway protocol IP (McCarty:  [0084], ref FIG 6, BGP used to determine service provider instance for “back-up” service address) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCarty re: use of BGP for acquiring (back-up) IP address information with those of Arnison re: use of “available 
Claim 17 does not teach or define any new limitations above claim 9. Therefore similar reasons for rejection apply. 


Response to Arguments
Applicant's arguments filed 6/30/21  have been fully considered but they are not persuasive.  In particular, re: rejection of independent claims 1, 10 and 18 under 35 USC § 103: 
Applicant argues:
 (1)  "Roskind is not cited for teaching performing IP address information 'after it is judged that there is the available IP address information in the IP buffer module."' Indeed, the Office Action admits that Roskind does not teach judging that there is available IP address information in the IP buffer module. [emphasis added] Roskind only teaches a specific timing of performing the authentication step: before caching the IP address information. In order to teach the requirements of the claims, a secondary reference would need to teach performing this identity authentication step at a later time on the cached IP address information, in particular, after it is judged that there is the available IP address information in the IP buffer module (Rem p. 9) 
(2)   Shaowei does not make up for the deficiencies of Arnison and Roskind because (A) “Shaowei only teaches determining "if the domain name exists," and does not teach performing identity authentication to verify that the available IP address information is an IP address of the speech recognition service. [emphasis added]. different step should be performed   on the cached IP address information, Shaowei does not teach or suggest performing the identity authentication step at a time different from that disclosed by Roskind (Rem. p. 10) 
Examiner respectfully disagrees: 
Re: (1) - (2)   In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular, 
Re: (1)  As correctly noted by applicant Roskind is not cited for teaching performing IP address authentication “after it is judged that there is the available IP address information in the IP buffer module” .  However, it is not the case that “the Office Action admits that Roskind does not teach judging that there is available IP address information in the IP buffer module” [emphasis added];  since as noted in the previous office action there must be  “available address information in the IP buffer module” since otherwise there is no address (or  DNS name)  with which to compare”.   Nor does Examiner concede that the Roskind fails to teach that the authentication step is performed on cached IP address information, but rather, introduced Shaowei for teaching this point “solely for the sake of continued prosecution”.   In this regard, Examiner notes that the authentication step includes “ensuring that the […] server and the DNS resolution are associated with a common domain” 
to verify that the available IP address information is an IP address of the speech recognition service [emphasis added] but solely for teaching the timing of the authentication being performed “after it is judged that there is the available IP address information in the IP buffer module”.  Furthermore, 
Re: (2)(B) As discussed in the previous office action, Roskind teaches that the DNS resolution update module performs authentication of the available IP address (i.e. from local DNS lookup table 101 of FIG 1) as part of a server verification process [emphasis added] that includes ensuring  that the […] server and the DNS resolution are associated with a common domain”  (Roskind:[0027]-[0028], [0046] ),  in particular so that “a malicious server cannot cause an incorrect or suboptimal IP address set of the DNS resolution to be stored on the client computing device”  (Roskind: [0046])    Again, Examiner notes that this authentication must be performed  “after it is judged that there is available address information in the IP buffer module” since otherwise there is no address (or  DNS name)  with which to compare;  Nevertheless, and as admitted by applicant, Shaowei teaches this point inasmuch as “network access is performed according to the stored IP address” of locally cached DNS entry for checking the server domain name (Rem. p. 9 citing Shaowei [0027]) as discussed herein; thereby authenticating the IP address by “ensuring  that the […] server and the DNS resolution are associated with a common domain” as per Roskind. 



Pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moreau et al EP2179532B1 [0090] The anti-phishing component may be designated as a default HTTP and HTTPS protocol handler of a computer device operating system, and thereby may be operable to hook all events upon activation of such protocols. [0143]  Values verified [by website authentication] may include an IP address used to connect to the server, which may be extracted from the TCP/IP stack, and the FQDN of the connected server, which may also be extracted from the TCP/IP stack  [0153] ref FIG 17 “When the FQDN does not match, the process may proceed to step 1720. When the FQDN does match, whether the IP address of the connection matches the certificate's IP address may be determined at step 1714. When the IP address does not match, the process may proceed to step 1720
Guatam et al  (US 20170374017 A1) ABSTRACT:  Techniques are presented herein for a proxy device to verify that the server name listed in a connection request message is the name of the server at the IP address listed in the connection request message; [0023]-[0024]; [0026], [0030]-[0031]) 
Hertunen US20160150004A1 (Abstract: There are provided measures for enabling/realizing an integrity check of a DNS server setting, thereby enabling/realizing detection of DNS hacking or hijacking; FIGs 1A. B , 2,3) 
Brinskelle US 10255445 B1  (ABSTRACT:  Some embodiments of the invention may enhance security, usability, and/or efficiency for entities by identifying destination servers on behalf of the entity)




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455